Case 7:17-cv-08943-CS-JCM Document 194-1 Filed 11/05/18 Page 1 of 6




                       EXHIBIT $
     Case 7:17-cv-08943-CS-JCM Document 194-1 Filed 11/05/18 Page 2 of 6


                                                                      Page 1
 1

 2                       UNITED STATES DISTRICT COURT
 3                     SOUTHERN DISTRICT OF NEW YORK
 4   - - - - - - - - - - - - - - - - - - - - - - - - - - X
 5   NATIONAL ASSOCIATION FOR THE ADVANCEMENT
 6   OF COLORED PEOPLE, SPRING VALLEY BRANCH, et al.
 7                                     Plaintiff,
 8             v.                                          17 Civ. 8943
 9   EAST RAMAPO CENTRAL SCHOOL DISTRICT, et al.
10                                     Defendants.
11   - - - - - - - - - - - - - - - - - - - - - - - - - - X
12

13

14                        DEPOSITION OF ARON WIEDER
15                             New York, New York
16                       Wednesday, October 10, 2018
17

18

19

20

21

22

23   Reported by:
24   LEONORA L. WALKER
25   JOB NO.    149147


                    TSG Reporting - Worldwide   877-702-9580
        Case 7:17-cv-08943-CS-JCM Document 194-1 Filed 11/05/18 Page 3 of 6

                                                   Page 26                                                              Page 27
 1                     A. WIEDER                                     1                   A. WIEDER
 2                THE VIDEOGRAPHER: The time is 10:49.               2        A     Yes. It looks familiar.
 3          We're back on record.                   10:49            3        Q     Those are subpoenas for documents that 10:51
 4                MR. MANGAS: And Before we get started,             4   you received in this case, correct?
 5          I'll note for the record we had someone enter            5        A     Yes.
 6          the room just before the last break.       10:49         6        Q     Let's focus specifically --        10:51
 7                Go ahead and identify yourself.                    7        A     You mean copies of documents?
 8                MR. BUTLER: David Butler.                          8        Q     Correct, copies of document.
 9                MR. MANGAS: Do you present one of the 10:50        9        A     These are not the actual documents that 10:51
10          parties, Mr. Butler?                                    10   I received, right?
11                MR. BUTLER: Yes, the defendant.                   11        Q     Let me ask the question again.
12                (Whereupon Exhibits 1 and 2 were marked 10:50     12             These appear to be copies of the      10:51
13          for identification.)                                    13   documents requested from this case?
14   BY MR. MANGAS:                                                 14        A     Yes.
15          Q Mr. Wieder, I'm going to hand you a          10:50    15        Q     Let's focus on Exhibit 2.          10:51
16   couple of documents marked Exhibit 1 and Exhibit 2, and        16             Have you read this document before?
17   I'll give you just a moment to look over those.                17        A     If I read the entire document? Word for
18          A You want me to review the entire            10:50     18   word now? Or you mean before now, just now?             10:52
19   document?                                                      19        Q     You received this document marked as
20          Q You don't need to read it in detail, if               20   Exhibit 2 in the past, correct?
21   you can just flip through it. I'm just going to ask if 10:50   21        A     Yes.                         10:52
22   you recognize the documents.                                   22        Q     How did you receive this document?
23          A Okay.                                                 23        A     Copies of it, yeah.
24          Q Do you recognize those two documents, 10:51           24        Q     I'm sorry. How did you receive it?     10:52
25   Exhibits 1 and 2, Mr. Wieder?                                  25        A     Wait a second. If I remember correctly


                                                   Page 28                                                              Page 29
 1                  A. WIEDER                                        1                    A. WIEDER
 2   -- because you got to forgive me. I have gotten many            2        A      Yes.
 3   subpoenas over the years related about East Ramapo for 10:52    3        Q      Did you conduct a search for such          10:53
 4   the most part, and I think these are the documents that         4   documents?
 5   my attorney got on my behalf, if I remember correctly.          5        A      Yes.
 6             MR. CRAVENS: I would just caution the 10:52           6        Q      What did you do? What steps did you 10:53
 7        witness, you can certainly indicate if you                 7   take?
 8        received the document from your attorney. Do               8        A      I logged into my e-mail account and I
 9        not reveal any communications -- content of any 10:53      9   physically went through the e-mails for a particular 10:54
10        communications you had with your attorneys.               10   period of time that the subpoena covered that my
11             THE WITNESS: Okay. So I think that my                11   attorney told me. And I went through every single
12        attorney received it on my behalf, yeah.       10:53      12   e-mail, and an e-mail that I understood that to be part 10:54
13   BY MR. MANGAS:                                                 13   of the subpoena, I forwarded to my attorney.
14        Q And then you received it from your                      14        Q      Do you recall what time period you
15   attorney?                                10:53                 15   looked for?                                 10:54
16        A I think so, yeah.                                       16        A      The exact dates?
17        Q Did you read when you received Exhibit 2                17        Q      It's not a memory a test if you don't
18   from your attorney, did you read it?              10:53        18   recall, but if you could tell me generally.           10:54
19        A If I read the entire thing?                             19        A      I don't -- I believe this happened like
20        Q Yes. Did you read the document?                         20   a half a year ago or more so when I got the subpoena.
21        A I glanced through it, yes.              10:53           21             MR. CRAVENS: If you don't recall, don't 10:54
22        Q And did you understand that you are                     22        speculate.
23   required to produce documents requested in the subpoena        23             THE WITNESS: I don't recall, but it
24   marked as Exhibit 2?                          10:53            24        wasn't fairly recent. I think that I had       10:55
25             MR. CRAVENS: Objection to form.                      25        conversations with my attorney.




                                                                                                                                    8
                               TSG Reporting - Worldwide                      877-702-9580
        Case 7:17-cv-08943-CS-JCM Document 194-1 Filed 11/05/18 Page 4 of 6

                                                    Page 30                                                              Page 31
 1                   A. WIEDER                                        1                   A. WIEDER
 2              MR. CRAVENS: Again, don't reveal the                  2   currently?
 3        contents of any discussions that you had with 10:55         3         A Do -- is that like a personal question? 10:56
 4        your counsel.                                               4              MR. CRAVENS: Are you asking whether --
 5              THE WITNESS: And it's the time period                 5         if you're asking him whether there are other
 6         that my attorney explained to me is when I      10:55      6         e-mail accounts that might have responsive     10:56
 7         physically went through the e-mails, ,for that             7         documents --
 8         time period, every single e-mail and any e-mail            8              MR. MANGAS: I'm asking the question, if
 9        that I believed is under the subpoena, I      10:55         9         he doesn't understand something he can ask me. 10:56
10        forwarded. I think I forwarded almost all my               10              THE WITNESS: Is it a personal question?
11         e-mails from that time period.                            11         Does it have anything to do with the case or
12   BY MR. MANGAS:                                    10:55         12         the lawsuit?                       10:56
13        Q      Other than your e-mail account, did you             13   BY MR. MANGAS:
14   search anywhere else?                                           14         Q I'm asking you some questions about
15        A      No.                         10:55                   15   discovery in this case. And I'm asking you whether you 10:56
16        Q      What's the e-mail address on the account            16   use any other e-mail accounts besides the one that you
17   that you searched?                                              17   just described to me?
18        A      ABA845@yahoo.com, I believe.              10:55     18              MR. CRAVENS: Objection to the form.        10:56
19        Q      Do you use any other e-mail accounts?               19         A E-mails -- back then it was the only
20        A      Currently?                                          20   e-mail that I used.
21        Q      Let me re-ask that.              10:56              21         Q Well, the subpoena --                  10:57
22              Did you use any other e-mail accounts                22         A From what the subpoena covered and from
23   during the time period specified in the subpoena?               23   my understanding of what my attorney told me.
24        A      I don't believe so.             10:56               24         Q And I'm asking whether you use any other 10:57
25        Q      Do you use any other e-mail accounts                25   e-mail accounts currently?


                                                    Page 32                                                              Page 33
 1                    A. WIEDER                                       1                    A. WIEDER
 2        A      Yes.                                                 2              MR. CRAVENS: -- of any current e-mail
 3        Q      And what accounts are those?             10:57       3         address.                           10:58
 4        A      Does it have anything to do with the                 4              THE WITNESS: -- I believe at that time
 5   case?                                                            5         I believe that was the only e-mail address I
 6        Q      I'm asking the question. We have you 10:57           6         had.                             10:58
 7   here under subpoena. You can answer the question                 7   BY MR. MANGAS:
 8   unless it's privileged and your lawyer instructs you             8         Q      The subpoena continues through the
 9   not to. I believe there's a protective order under the 10:57     9   present. So it's a relevant question.            10:58
10   case and you will have a chance to review the                   10              I'm asking do you have any other e-mail
11   transcript if there's something you feel is                     11   accounts that you currently use?
12   confidential or private and you want to try to          10:57   12              MR. CRAVENS: You can answer the              10:58
13   designate that under the protective order you'll have           13         question.
14   that opportunity after the deposition.                          14         A      Yes.
15        A      It's more like it's a personal question. 10:57      15         Q      And what accounts are those?          10:58
16   Again, I'm not an attorney. I wouldn't understand               16              MR. CRAVENS: It's up to you whether you
17   specifics, but I think it's more like a personal                17         want to provide that information.
18   question what I currently have.                    10:58        18              THE WITNESS: Do I have to?                10:58
19        Q      If you would like go off the record and             19   BY MR. MANGAS:
20   have a conversation with your attorney.                         20         Q      I don't want to make you uncomfortable
21              MR. CRAVENS: He indicated that the only 10:58        21   or put you on the spot. I'm not asking you to identify 10:59
22         e-mail account that had potentially responsive            22   -- you don't need to give the particular address. I'm
23        documents is the one that he searched. I'm                 23   just asking about other e-mail accounts that you may
24        struggling to find the relevance --           10:58        24   have.                                   10:59
25              THE WITNESS: At that time --                         25         A      I have other e-mail accounts. I have an




                                                                                                                                     9
                               TSG Reporting - Worldwide                       877-702-9580
        Case 7:17-cv-08943-CS-JCM Document 194-1 Filed 11/05/18 Page 5 of 6

                                                    Page 34                                                              Page 35
 1                 A. WIEDER                                          1                   A. WIEDER
 2   account for the county legislature. I have an account            2   subpoena. So that's the e-mail that I provided. And I
 3   in my current employment. I believe they -- it might 10:59       3   believe at that time that was my only e-mail address. 11:00
 4   have been another account when I started and it's a              4   I was on the county legislature. I have Gmail account.
 5   different account. And I have currently now another              5   So that's what I provided what the court asked me to
 6   personal account, you know, but it's all recent.     10:59       6   provide.                                  11:00
 7         Q So let me make sure I understood that.                   7         Q    And just so the record is clear, you
 8   You have an e-mail account in your role as county                8   searched the Yahoo.com account for responsive e-mails?
 9   legislator. And I believe you said you have another 10:59        9         A    I didn't search it. I told you before, 11:00
10   e-mail account from your employer. And is that NYSHA,           10   maybe I wasn't clear so maybe it's now the time to
11   Inc.?                                                           11   clarify that I physically went through every e-mail. I
12         A Yes.                            10:59                   12   believe I even -- I don't remember -- I think I even 11:01
13         Q And then you have another personal                      13   started from the beginning. I was going through every
14   e-mail account?                                                 14   e-mail. And I believe I forwarded almost every e-mail
15         A Yes.                            10:59                   15   that I went through. I didn't do any searches. I     11:01
16         Q Who is the provider of the personal                     16   don't know what you mean by searches. Do you mean by
17   e-mail account?                                                 17   searches that I just went through the e-mails? Or did
18         A Gmail.                           10:59                  18   I -- keywords. You gotta explain to me what you mean 11:01
19         Q Do you use -- have you used any of those                19   by searches.
20   three accounts to communicate about the issues of East          20         Q    I'm just asking if you went into the
21   Ramapo public school district issues that are indicated 11:00   21   e-mail account and looked for the documents responsive 11:01
22   in Exhibit 2?                                                   22   to the subpoena?
23         A I don't think so. I provided everything                 23         A    Yes.
24   my attorney told me to provide. And that was the       11:00    24             MR. CRAVEN: Objection; asked and              11:01
25   account that my attorney told me is covered under the           25         answered.


                                                    Page 36                                                              Page 37
 1                  A. WIEDER                                         1                   A. WIEDER
 2             THE WITNESS: I already told you. I                     2         Q    Did you -- let me ask you a different
 3        think I told you that before.             11:01             3   question.                                 11:02
 4   BY MR. MANGAS:                                                   4             Did you send or receive e-mails about
 5        Q      To be clear you did not go into your                 5   the East Ramapo public school district in any of the
 6   legislator account, your personal Gmail account, or   11:01      6   three accounts, the legislative, the Gmail, or the     11:03
 7   your NYSHA account to search for the documents                   7   NYSHA account?
 8   responsive to the subpoena, correct?                             8         A    Not that was covered by the subpoena as
 9             MR. CRAVENS: Objection; asked and          11:02       9   explained to me by my attorney.                     11:03
10        answered.                                                  10         Q    So let me ask you. I know you mentioned
11             You can repeat your answer.                           11   the conversation with your attorney and I'm not asking
12             THE WITNESS: Well, you're going to have 11:02         12   what your attorney told you or what you talked about, 11:03
13        to explain specifically. I did go into these               13   but what was your understanding of the documents that
14        accounts. Then I spoke to my attorney and then             14   you were required to produce to the subpoena?
15        he told me what I needed to provide and that's 11:02       15         A    Anything that has to do with East Ramapo 11:04
16        what I provided. So when you say I didn't                  16   for --
17        search, what do you mean by -- you said search,            17         Q    Did you look for materials having to do
18        you mean -- you're going to have to explain 11:02          18   with East Ramapo in any hard copy files?               11:04
19        what it means that I didn't search. I think I              19             MR. CRAVENS: Objection; asked and
20        did -- I mean, I looked into those accounts, I             20         answered.
21        spoke to the attorney and he told me what I 11:02          21         A    If I looked -- I don't think so that I 11:04
22        need to provide and that's where I went to                 22   looked because I don't think I -- I had documents that
23        physically look. So I -- you're going to have              23   I believe that is hard copy. I think all of it was the
24        to explain to me what you mean by searching. 11:02         24   e-mails.                                  11:04
25   BY MR. MANGAS:                                                  25         Q    And did you look on any computers or




                                                                                                                                   10
                               TSG Reporting - Worldwide                       877-702-9580
        Case 7:17-cv-08943-CS-JCM Document 194-1 Filed 11/05/18 Page 6 of 6

                                                     Page 38                                                                       Page 39
 1                  A. WIEDER                                           1                    A. WIEDER
 2   mobile devices for documents responsive to the                     2        A       That is covered, and I'm continuing,
 3   subpoena?                                 11:05                    3   that is covered by the subpoena as the explanation by      11:07
 4             MR. CRAVENS: Objection to the form.                      4   my attorney.
 5             Do you mean other than searching using a                 5        Q       Well, putting the explanation by your
 6        computer to look at the e-mail?            11:05              6   attorney aside, what did you understand to be covered          11:07
 7             MR. MANGAS: Let me clarify. Thank you.                   7   by the subpoena?
 8   BY MR. MANGAS:                                                     8               MR. CRAVENS: Objection; asked and
 9        Q     Other than the e-mail accounts that you 11:05           9        answered.                               11:07
10   reviewed, did you look anywhere else on the hard drive            10        A       That it has to do with the subpoena and
11   of computers or mobile devices for documents about the            11   the time period and the issue.
12   East Ramapo School District?                     11:05            12        Q       What issue?                       11:07
13        A I don't have one that would cover East                     13        A       East Ramapo.
14   Ramapo and the computers was the e-mails.                         14        Q       So during --
15        Q So to be clear, it's your testimony       11:06            15        A       I mean, the lawsuit that we're currently 11:07
16   today you have not sent or received anything that have            16   here for.
17   to do with the East Ramapo School District with your              17        Q       So let me ask that again.
18   e-mail account?                            11:06                  18               During the time period covered by the      11:07
19        A I'm continuing the question to answer                      19   subpoena, you did not send or receive any e-mails
20   the question. He's clarifying an answer, so you have              20   having to do with East Ramapo public school district
21   to repeat because I lost my train of thought.       11:06         21   from your legislative account, Gmail account, or NYSHA 11:08
22        Q So I asked earlier for your                                22   account?
23   understanding of what documents you were required to              23               MR. CRAVENS: Objection; asked and
24   produce pursuant to the subpoena. Your answer was         11:07   24        answered.                               11:08
25   anything that has to do with East Ramapo?                         25        A       I believe not, as far as I can recall.


                                                     Page 40                                                                       Page 41
 1                    A. WIEDER                                         1                  A. WIEDER
 2             (Whereupon Exhibit 3 was marked for                      2        A     I had a conversation with my attorney.
 3         identification on this day.)              11:08              3             MR. CRAVENS: Again, I would caution you 11:09
 4         Q Mr. Wieder, I'm handing you a document                     4        to describe the process by which you worked
 5   marked Exhibit 3. I'll you have a moment to look at                5        with counsel. Do not describe any of the
 6   it.                                    11:08                       6        specific communications that you had with           11:10
 7         A You want me to read the entire --                          7        counsel.
 8         Q You don't need to read it in detail.                       8             THE WITNESS: So I had a long
 9   I'm going to ask if you recognize it.              11:09           9        conversation or many conversations with my           11:10
10         A Oh, yeah.                                                 10        attorney. Based on those conversations, he
11         Q What is it?                                               11        had, I believe, typed it or someone in the
12         A It's a document that I signed,            11:09           12        office, and then he sent it to me, and I       11:10
13   declarations.                                                     13        reviewed it and revised it. I believe we did
14         Q     It's a declaration that you submitted in              14        it over the phone. And he sent me the final
15   this case?                                11:09                   15        draft and I signed it. I think that -- that's 11:10
16         A Yes.                                                      16        what I think the process was for this
17         Q     You made that declaration under the                   17        particular -- this particular declaration.
18   penalty of perjury?                           11:09               18   BY MR. MANGAS:                                     11:10
19         A Yes.                                                      19        Q And when you signed it these were your
20         Q You drafted this document?                                20   words that were in the declaration?
21         A You have to be specific by drafted.          11:09        21        A What do you mean by my words?                    11:11
22         Q Did you write all the contents in this                    22        Q These statements that you're making in
23   document?                                                         23   the declaration.
24         A No.                               11:09                   24        A Isn't that what -- I'm asking the           11:11
25         Q Who did?                                                  25   question just to understand your question. Isn't that




                                                                                                                                               11
                                TSG Reporting - Worldwide                         877-702-9580
